Name: Commission Implementing Regulation (EU) 2017/1106 of 21 June 2017 entering a name in the register of traditional specialities guaranteed (Ã Ã °Ã Ã Ã Ã Ã ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) (TSG))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  regions of EU Member States;  Europe;  consumption
 Date Published: nan

 22.6.2017 EN Official Journal of the European Union L 160/27 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1106 of 21 June 2017 entering a name in the register of traditional specialities guaranteed (Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, the application from Bulgaria to register the name Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) as Traditional Speciality Guaranteed (TSG) was published in the Official Journal of the European Union (2). Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) is a specific dried raw meat product with the taste and aroma of mature beef without any spices. (2) On 5 October 2015, the Commission received a notice of opposition from the Kayseri Chamber of Commerce (Turkey). (3) On 24 and 30 November and 1 December 2015 the Commission received the documents composing the reasoned statement of opposition from the Kayseri Chamber of Commerce. (4) Finding such opposition admissible, by letter of 18 January 2016 the Commission invited the interested parties to engage in appropriate consultations for a period of three months to seek agreement among themselves in accordance with their internal procedures. (5) At the request of the applicant the deadline for these consultations was extended for three additional months. (6) No agreement was reached within the designated timeframe. The information concerning the appropriate consultations carried out between Bulgaria and the Kayseri Chamber of Commerce was duly provided to the Commission. Therefore, the Commission should decide on registration in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012, taking into account the results of these consultations. (7) The reasoned statement sent by the opponent is to be framed in Article 21(1) point (b) of Regulation (EU) No 1151/2012 which provides that an opposition to the registration of a TSG is admissible if it shows that use of the name is lawful, renowned and economically significant for similar agricultural product or foodstuffs. The opponent claims that the registration of Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) as a TSG would create unfair competition by making unlawful profit of the use of the name Kayseri PastÃ ±rmasÃ ±, a dried raw meat product similar to Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda), which is protected as a Geographical Indication in Turkey. Opponents allege that Kayseri PastÃ ±rmasÃ ±, has reached a clear reputation and is consumed in several EU countries. Moreover, the similarity of the words pastirma  pastarma would create confusion in the eyes of the consumer. This risk of confusion is even greater given that the word Pastarma has Turkish roots. (8) The Commission has assessed the arguments provided in the reasoned statement of opposition and in the information provided to the Commission regarding the negotiations between the interested parties and it has concluded that the name Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) should be registered as TSG. (9) Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) has its specific characteristics and its own production methods. It is a dried raw meat product with specific physical, chemical and organoleptic properties, with the taste and aroma of mature beef without any spices and without foreign flavours. Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) results from the traditional method used in the production processes of salting, maturing and drying during which complex microbiological, physico-chemical and biochemical processes occur in the meat ingredient. During drying certain parameters are maintained: air temperature and humidity creating favourable conditions for the development of the country-specific micrococci (M. varians) and lactobacilli (L. plantarum, L. casei). The whole process is described in point 4.3 of the product specification. (10) Kayseri PastÃ ±rmasÃ ± and other meat products named pastarma or pastirma, or other similar names are produced, using production methods that are different from the one included in the product specification of Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda). Contrary to the Kayseri PastÃ ±rmasÃ ±, which is a Turkish geographical indication, Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) is being protected as Traditional Speciality Guaranteed. Its characteristics are due to the traditional production method. (11) Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) and Kayseri PastÃ ±rmasÃ ± are compound names containing one similar term. Although partly similar, the names are sufficiently differentiated and consumers should be able to distinguish the two products. In addition, Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) has proven its place in the Bulgarian market as a traditional Bulgarian product, without making any sort of association with Kayseri PastÃ ±rmasÃ ±. It has been produced in Bulgaria since the 19th century; the composition and quality requirements were standardised for the first time on 1955 in Bulgarian State Standards. The registration of Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) as TSG may not affect the use of the name Kayseri PastÃ ±rmasÃ ± on the market. (12) The reasons for opposition, pointed out by the Kayseri Chamber of Commerce, are related mainly to the origin and the use of the word pastarma. However, it should be clarified that Pastarma is a term used throughout the whole Balkan peninsula for dried meat products. Indeed, the product specification itself states that the word pastarma in the name Pastarma govezhda is of Turkish origin and refers to a salted and pressed dried meat. By applying for the registration of the name Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) as TSG, Bulgaria did not aim at reserving the use of the term Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° (Pastarma) per se. In the light of the above, the protection should cover only the term Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) as a whole. The term Pastarma should continue to be used, also in translation, throughout the European Union, provided the principles and rules applicable in the European Union's legal order are respected. The registration of Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) will accordingly neither prevent Kayseri PastÃ ±rmasÃ ± from continuing to be marketed in the EU nor preclude the registration of other names including the term Pastarma. (13) Notwithstanding the above, in order to avoid any possible risk of confusion for consumers facing comparable products that share similar names, it is appropriate that the name of the TSG Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) is accompanied by the claim made following the tradition of Bulgaria as provided for by Article 18(3) of Regulation (EU) No 1151/2012 for such cases. (14) In the light of the above, the name Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) should be entered in the register of traditional specialities guaranteed. (15) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) (TSG) is registered. The name in the first paragraph identifies a product from Class 1.2. Meat products (cooked, salted, smoked, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The name referred in Article 1 shall be accompanied by the claim made following the tradition of Bulgaria. The consolidated product specification is set out in the Annex to this Regulation. Article 3 The name referred in Article 1 is protected as a whole. The term Pastarma may continue to be used, also in translations, throughout the European Union, provided the principles and rules applicable in the European Union's legal order are respected. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 224, 9.7.2015, p. 13. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36). ANNEX PRODUCT SPECIFICATION OF A TRADITIONAL SPECIALITY GUARANTEED Ã Ã Ã ¡Ã ¢Ã ªÃ Ã Ã  Ã Ã Ã Ã Ã Ã Ã  (PASTARMA GOVEZHDA) EC No: BG-TSG-0007-01255  25.8.2014 Bulgaria 1. Name(s) to be registered Ã Ã °Ã Ã Ã ÃÃ ¼Ã ° Ã ³Ã ¾Ã ²Ã µÃ ¶Ã ´Ã ° (Pastarma govezhda) The name shall be accompanied by the claim made following the tradition of Bulgaria. 2. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3. Grounds for the registration 3.1. Whether the product  results from a mode of production, processing or composition corresponding to traditional practice for that product or foodstuff  is produced from raw materials or ingredients that are those traditionally used. Pastarma govezhda results from the traditional method used in the production processes of salting, maturing and drying during which complex microbiological, physico-chemical and biochemical processes occur in the meat ingredient. During drying certain parameters are maintained: air temperature and humidity creating favourable conditions for the development of the country-specific micrococci (M. varians) and lactobacilli (L. plantarum, L. casei). These processes help achieve a good structure and pleasant aroma and taste in the finished product. 3.2. The name  has been traditionally used to refer to the specific product  identifies the traditional character or specific character of the product The name Pastarma govezhda is specific in itself because it has a centuries-long history and is known throughout the country. Due to its popularity the name has entered into common use without the geographical region influencing the product's quality or characteristics. The word pastarma in the name Pastarma govezhda is of Turkic origin and means salted and pressed dried meat (Entsiklopedichen rechnik na chuzhdite dumi v balgarskia ezik (Encyclopaedic Dictionary of Foreign Words in Bulgarian), MAG 77, Sofia, 1996). That method of processing and preserving meat was brought to the territory of what is now Bulgaria in the 7th century AD by the Proto Bulgarians, who belonged to the Turko-Altaic language family. 4. Description 4.1. Description of the product to which the name under point 1 applies, including its main physical, chemical, microbiological or organoleptic characteristics showing the product's specific character (Article 7(2) of this Regulation) Pastarma govezhda is a specific dried raw meat product with the taste and aroma of mature beef without any spices and without foreign flavours. It is a pressed meat product from uncomminuted fresh beef and auxiliary ingredients produced through salting, drying and pressing, and is suitable for direct consumption. Physical properties  shape and dimensions Pastarma govezhda is in pieces of a flattened oblong shape, with no specific dimensions. The flattened form specific to the product is achieved by several pressings in wooden-panel presses, whilst drying. Chemical properties  water content does not exceed 50 % of the overall mass,  cooking salt: 3,5-4,5 % of the total weight,  nitrites (residual amount in the finished product): not more than 50 mg/kg,  pH not less than 5,4. Organoleptic properties External appearance and colour  The outer surface is smooth, pressed muscle tissue of a grey-brown colour, while the fat is cream-coloured. A fine coating of white sausage mould is accepted. Cross-section  The muscle tissue is dark brown to brown-red, with a darker hue at the edges, whereas the fat is cream-coloured. Consistency: dense and elastic. Pastarma govezhda may be marketed whole or sliced, vacuum-packed, in cellophane or in modified-atmosphere packaging. 4.2. Description of the production method of the product to which the name under point 1 applies that the producers must follow including, where appropriate, the nature and characteristics of the raw materials or ingredients used, and the method by which the product is prepared (Article 7(2) of this Regulation) The following raw materials and auxiliary ingredients are used for the production of Pastarma govezhda finished product: Meat  100 kg fresh beef round, shoulder or fillet with pH 5,6-6,2, well-formed with gristle removed, in pieces with no specific dimensions. Cooking salt: 3-6 kg or Salting mixture: 3-6 kg of cooking salt, 40 g of antioxidant, i.e. ascorbic acid (Ã 300), 100 g of potassium nitrate (E252) or 85 g of sodium nitrate (E251), 500 g of refined granulated sugar. Twine: permitted for use with food. Production method The meat is boned, leaving the individual muscle groups intact. The meat is cleaned of blood, sinews or fasciae and formed in oblong flattened pieces with no specific dimensions. The formed pieces are salted with salt or salting mixture, as per formulation. The salted pieces are tightly arranged in clean containers suitable for maturation. They are placed in a cold store with an air temperature of between 0 °C and 4 °C. After 3 to 4 days, the arrangement of the pieces is reversed (the top and bottom pieces are swapped) and they are left for another 3 to 6 days under the same conditions until they are evenly salted. After salting, the pastarma is immersed in plain cold water until the meat develops a pleasant salty taste. When the process is complete, a hanging loop made of twine is applied to each piece and the pieces are hung on wooden and/or metal frames (rods) arranged on wheeled sausage racks. The pieces are not allowed to come into contact with one another. They are left hanging on the rack to drain for up to 24 hours at an air temperature not exceeding 12 °Ã ¡. When drained, they are placed in natural or air-conditioned drying chambers. Drying takes place at an air temperature of 12-17 °Ã ¡ and a relative humidity of 70-85 %. During drying, complex physico-chemical, biochemical or microbiological processes occur and the raw meat becomes a ready-to-eat product. During drying, the pastarma is pressed several times in order to develop a denser consistency and smooth surface. Before they are pressed, the individual pieces must be sorted according to thickness. Initial pressing takes place when the pieces of pastarma have dried slightly and a slight crust can be felt on their surface. Usually, 2-3 pressings take place, the first being 3-4 days after draining. Pressing lasts between 12 and 24 hours. The whole drying process lasts for 25-30 days  depending on the size of the pieces of meat  until a dense elastic consistency is achieved. 4.3. Description of the key elements establishing the product's traditional character (Article 7(2) of this Regulation) In 1930, Prof. G. Dikov claims in the textbook Higiena na mesoto (Meat hygiene) that in Bulgaria beef has been processed into pastarma through salting and drying from time immemorial. Over Bulgaria's thousand-year history Pastarma govezhda embodies the wisdom of Bulgarians, who are practical, yet demanding with regard to food. That is why this product has a salty taste and the genuine colour and smell of meat; it is long-lasting and keeps easily. In his book Iz stopanskoto minalo na Gabrovo (From Gabrovo's economic past) (1929) Dr P. Tsonchev elaborates on the technological use of carcasses of bovine animals in the region 150 years ago. On average 70 kg of pastarma can be produced from an ox of 250 kg ¦ The handcrafted production of Pastarma govezhda in the 19th century and beginning of the 20th century was typically carried out seasonally in natural drying chambers in the mountainous regions where the weather conditions were suitable. The traditional production method characterised by the drying process is what has made the product a Bulgarian speciality. During drying, certain parameters are maintained: air temperature and humidity, creating favourable conditions for the development of the country-specific micrococci (M. varians) and lactobacilli (L. plantarum, L. casei), which give this product its characteristic taste (Valkova, K. Tehnologia na mesnite produkti (Meat products production methods), Plovdiv, 2005; Boshkova, K., Mikrobiologia na mesoto, ribata i yaytsata (Microbiology of meat, fish and eggs), Plovdiv, 1994). Due to its popularity and the advent of air-conditioned drying chambers which maintain the natural environment drying parameters, the production of Pastarma govezhda has spread to all regions in the country and become industrialised, while the quality characteristics and the recipe of the product have been preserved intact right up to the present day. The first production and trade standards for Pastarma govezhda were published in 1942 by the Supreme Institute of Veterinary Hygiene and Control of Animal Products. In describing the production process Dr M. Yordanov and T. Girginov interpreted the jargon used in the past: drying and pressing are repeated until the product is completely ready  the traditional producers used the word baked . The composition and the quality requirements for Pastarma govezhda were standardised for the first time in 1955 in Bulgarian State Standard BDS 2014 55 (Beef and buffalo-meat pastarma). Rules and standards for the technological process ensuring this high-quality product have been established. The production method for Pastarma govezhda was described in Sbornik tehnologicheski instruktsii po mesnata promishlenost (Collected articles on the technological instructions in the meat industry) (1958), Proizvodstvo i plasment na mesni produkti (Production and marketing of meat products) (1963) and Sbornik tehnologichni instruktsii za proizvodstvo na mesni proizvedenia (Collected articles on the technological instructions for the production of meat products) (1980), the composition and method of preparation having been kept unchanged over the years. In his memoirs Dr Chilingirov, a long-serving specialist at the Rodopa meat factory in Shumen in the 1960s, stated: The main traditional production method has been fully preserved despite the modern technical equipment and air-conditioned chambers.